Case 5:18-cv-02653-PA-SHK Document 1 Filed 12/26/18 Page 1 of 10 Page ID #:1
      

          VVCENTER FOR DISABILITY ACCESS
 
          Chris Carson, Esq., SBN 280048
        Raymond Ballister Jr., Esq., SBN 111282
          Phyl Grace, Esq., SBN 171771
        Dennis Price, Esq., SBN 279082
          Mail: PO Box 262490
        San Diego, CA 92196-2490
          Delivery: 9845 Erma Road, Suite 300
        San Diego, CA 92131
          (858) 375-7385; (888) 422-5191 fax
        phylg@potterhandy.com
        Attorneys for Plaintiff
 
 
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA


          Raul Uriarte-Limon,                      Case No.

                  Plaintiff,
                                                Complaint For Damages And
            v.                                     Injunctive Relief For Violations
                                                Of: American’s With Disabilities
          The Torta Family Limited                 Act; Unruh Civil Rights Act
       Partnership, a California Limited
          Partnership;
       Husam Attiyah;
          Jehad Attiyah;
       and Does 1-10,
               Defendants.

           Plaintiff Raul Uriarte-Limon complains of The Torta Family Limited
   Partnership, a California Limited Partnership; Husam Attiyah; Jehad Attiyah;
   and Does 1-10 (“Defendants”), and alleges as follows:

       PARTIES:
       1. Plaintiff is a California resident with physical disabilities. He is a
   paraplegic who uses a wheelchair.
       2. Defendant The Torta Family Limited Partnership owned the real


                                              
                                               
      Complaint
      
Case 5:18-cv-02653-PA-SHK Document 1 Filed 12/26/18 Page 2 of 10 Page ID #:2
      

    property located at or about 965 N. Central Avenue, Upland, California, in
    December 2018.
        3. Defendant The Torta Family Limited Partnership owns the real
    property located at or about 965 N. Central Avenue, Upland, California,
    currently.
        4. Defendants Husam Attiyah and Jehad Attiyah owned Liquor Land
    located at or about 965 N. Central Avenue, Upland, California, in December
    2018.
        5. Defendants Husam Attiyah and Jehad Attiyah own Liquor Land
   (“Store”) located at or about 965 N. Central Avenue, Upland, California,
   currently.
       6. Plaintiff does not know the true names of Defendants, their business
   capacities, their ownership connection to the property and business, or their
   relative responsibilities in causing the access violations herein complained of,
   and alleges a joint venture and common enterprise by all such Defendants.
   Plaintiff is informed and believes that each of the Defendants herein,
   including Does 1 through 10, inclusive, is responsible in some capacity for the
   events herein alleged, or is a necessary party for obtaining appropriate relief.
   Plaintiff will seek leave to amend when the true names, capacities,
   connections, and responsibilities of the Defendants and Does 1 through 10,
   inclusive, are ascertained.

       JURISDICTION & VENUE:
       7. The Court has subject matter jurisdiction over the action pursuant to 28
   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
       8. Pursuant to supplemental jurisdiction, an attendant and related cause
   of action, arising from the same nucleus of operative facts and arising out of


                                              
                                               
      Complaint
      
Case 5:18-cv-02653-PA-SHK Document 1 Filed 12/26/18 Page 3 of 10 Page ID #:3
      

    the same transactions, is also brought under California’s Unruh Civil Rights
    Act, which act expressly incorporates the Americans with Disabilities Act.
        9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
    founded on the fact that the real property which is the subject of this action is
    located in this district and that Plaintiff's cause of action arose in this district.
 
        FACTUAL ALLEGATIONS:
        10.Plaintiff went to the Store in December 2018 to shop.
        11.The Store is a facility open to the public, a place of public
   accommodation, and a business establishment.
       12.Parking spaces are one of the facilities, privileges, and advantages
   offered by Defendants to patrons of the Store.
       13.Unfortunately, although parking spaces were one of the facilities
   specifically reserved for patrons, there were no accessible handicap parking
   spaces available for persons with disabilities during plaintiff’s visit.
       14.There was one parking space designed for persons with disabilities near
   the front of the Store (to the right side of the Store). Unfortunately, that parking
   stall did not have an access aisle that accompanied it.
       15.Additionally, the parking stall had a running slope of about 4.5% and a
   cross slope of about 8%.
       16.Meanwhile, there were two parking spaces marked and reserved for
   persons with disabilities located behind the Store but those parking spaces
   were not located closest to the nearest accessible entrance. The defendants
   have placed parking spaces directly in front of the entrance for ambulatory
   customers but none of the spaces are reserved for persons with disabilities.
       17.The location of the parking spaces behind the Store requires persons in
   wheelchairs to travel in the drive path with vehicles. Plaintiff is afraid to travel
   down the driveway with cars. There is a sidewalk located next to the building -


                                                
                                                 
      Complaint
      
Case 5:18-cv-02653-PA-SHK Document 1 Filed 12/26/18 Page 4 of 10 Page ID #:4
      

    - that leads from the parking spaces behind the Store -- but the defendants do
    not maintain the sidewalk. There are large bushes and weeds that have been
    allowed to overtake and obstruct the sidewalk.
        18.On information and belief, the plaintiff alleges that the defendants used
    to have accessible parking spaces located directly in front of the Store.
    Unfortunately, the parking spaces have been allowed to fade or get paved over.
        19.Transaction counters are also one of the facilities, privileges, and
    advantages offered by Defendants to patrons of the Store.
        20.The transaction counter is 42 inches in height. There is no lowered, 36
   inch portion of the transaction counter for use by persons in wheelchairs.
       21.There is currently no accessible transaction counter at the Store.
       22.Defendants have failed to maintain in operable working condition those
   features of facilities and equipment that are required to be readily accessible to
   and usable by persons with disabilities at the Subject Property.
       23.Plaintiff personally encountered these barriers.
       24.This inaccessible facility denied the plaintiff full and equal access and
   caused him difficulty, discomfort, or embarrassment.
       25.The defendants have failed to maintain in working and useable
   conditions those features required to provide ready access to persons with
   disabilities.
       26.The barriers identified above are easily removed without much
   difficulty or expense. They are the types of barriers identified by the
   Department of Justice as presumably readily achievable to remove and, in fact,
   these barriers are readily achievable to remove. Moreover, there are numerous
   alternative accommodations that could be made to provide a greater level of
   access if complete removal were not achievable.
       27.A common barrier removal project is modifying transaction counters to
   make a portion of the counter accessible. This is a simple construction task,


                                              
                                               
      Complaint
      
Case 5:18-cv-02653-PA-SHK Document 1 Filed 12/26/18 Page 5 of 10 Page ID #:5
      

    well within the capabilities of any general contractor. The task can be
    completed easily and for a modest price.
        28.Plaintiff will return to the Store to avail himself of its goods or services
    and to determine compliance with the disability access laws. He is currently
    deterred from doing so because of his knowledge of the existing barriers. If the
    barriers are not removed, the plaintiff will face unlawful and discriminatory
    barriers again.
        29.Given the obvious and blatant nature of the barriers and violations
    alleged herein, the plaintiff alleges, on information and belief, that there are
   other violations and barriers on the site that relate to his disability. Plaintiff will
   amend the complaint, to provide proper notice regarding the scope of this
   lawsuit, once he conducts a site inspection. However, please be on notice that
   the plaintiff seeks to have all barriers related to his disability remedied. See
   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
   encounters one barrier at a site, he can sue to have all barriers that relate to his
   disability removed regardless of whether he personally encountered them).

   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
   Defendants.) (42U.S.C. section 12101, et seq.)
       30.Plaintiff re-pleads and incorporates by reference, as if fully set forth
   again herein, the allegations contained in all prior paragraphs of this
   complaint.
       31.Under the ADA, it is an act of discrimination to fail to ensure that the
   privileges, advantages, accommodations, facilities, goods and services of any
   place of public accommodation is offered on a full and equal basis by anyone
   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
   § 12182(a). Discrimination is defined, inter alia, as follows:


                                                
                                                 
      Complaint
      
Case 5:18-cv-02653-PA-SHK Document 1 Filed 12/26/18 Page 6 of 10 Page ID #:6
      

             a. A failure to make reasonable modifications in policies, practices,
                or procedures, when such modifications are necessary to afford
                goods,    services,    facilities,   privileges,   advantages,   or
                accommodations to individuals with disabilities, unless the
                accommodation would work a fundamental alteration of those
                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
             b. A failure to remove architectural barriers where such removal is
                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
                defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
               Appendix “D.”
            c. A failure to make alterations in such a manner that, to the
               maximum extent feasible, the altered portions of the facility are
               readily accessible to and usable by individuals with disabilities,
               including individuals who use wheelchairs or to ensure that, to the
               maximum extent feasible, the path of travel to the altered area and
               the bathrooms, telephones, and drinking fountains serving the
               altered area, are readily accessible to and usable by individuals
               with disabilities. 42 U.S.C. § 12183(a)(2).
       32.Any business that provides parking spaces must provide accessible
   parking spaces. 2010 Standards § 208. To qualify as a reserved handicap
   parking space, the space must be properly marked and designated. Under the
   ADA, the method, color of marking, and length of the parking space are to be
   addressed by State or local laws or regulations. See 36 C.F.R., Part 1191, §
   502.3.3. Under the California Building Code, to properly and effectively
   reserve a parking space for persons with disabilities, each parking space must
   be at least 216 inches in length. CBC § 11B-502.2 Under the California
   Building Code, to properly and effectively reserve a parking space for persons
   with disabilities, each such space must be identified with a reflectorized sign


                                             
                                              
      Complaint
      
Case 5:18-cv-02653-PA-SHK Document 1 Filed 12/26/18 Page 7 of 10 Page ID #:7
      

    permanently posted adjacent to and visible from each stall or space. CBC §
    1129B.4. The sign must consist of the International Symbol of Accessibility
    (‫ )׮‬in white on a blue background. Id. It cannot be smaller than 70 square
    inches and must be mounted so that there is a minimum of 80 inches from the
    bottom of the sign to the parking space. Id. Signs must be posted so that they
    cannot be obscured by a vehicle parking in the space. Id. An additional sign or
    additional language below the symbol of accessibility must state, “Minimum
    Fine $250” to ensure that the space remains available for persons with
    disabilities. Id. Another sign must be posted in a conspicuous place at the
   entrance to the parking lot or immediately adjacent to each handicap parking
   space, with lettering 1 inch in height, that clearly and conspicuously warn that
   unauthorized vehicles parking in the handicap parking spaces can be towed at
   the owner’s expense. Id. Additionally, the surface of the handicap parking stall
   must have a profile view of a wheelchair occupant (‫ )׮‬that is 36 inches by 36
   inches. Id. And the surface of the access aisle must have a blue border. CBC §
   1129B.3. The words “NO PARKING” in letters at least a foot high must be
   painted on the access aisle. Id.
       33.Here, there is no access aisle that accompanies the parking stall near the
   accessible entrance, and there is no “NO PARKING” warning in the area
   adjacent to the parking stall ostensibly designed for persons with disabilities.
   There was no pole or wall mounted signage with the wheelchair logo, no
   “Minimum Fine $250” and no tow-away signs, in violation of the ADA.
       34.Under the 2010 Standards, access aisles shall be at the same level as the
   parking spaces they serve. Changes in level are not permitted. 2010 Standards
   502.4. “Access aisle are required to be nearly level in all directions to provide
   a surface for wheelchair transfer to and from vehicles.” 2010 Standards §
   502.4 Advisory.
       35.Here, the failure to provide level parking is a violation of the law.


                                                
                                                 
      Complaint
      
Case 5:18-cv-02653-PA-SHK Document 1 Filed 12/26/18 Page 8 of 10 Page ID #:8
      

        36.Accessible parking spaces serving a particular building must be located
    on the shortest accessible route of travel from adjacent parking to an accessible
    entrance. 2010 Standards § 208.3.1.
        37.Here, the parking spaces behind the Store are not so located and it is in
    violation of the ADA.
        38.Under the 2010 Standards, where the approach to the sales or service
    counter is a parallel approach, such as in this case, there must be a portion of
    the sales counter that is no higher than 36 inches above the floor and 36 inches
    in width and must extend the same depth as the rest of the sales or service
   counter top. 2010 Standards § 904.4 & 904.4.1.
       39.Here, no such accessible transaction counter has been provided in
   violation of the ADA.
       40.The Safe Harbor provisions of the 2010 Standards are not applicable
   here because the conditions challenged in this lawsuit do not comply with the
   1991 Standards.
       41.A public accommodation must maintain in operable working condition
   those features of its facilities and equipment that are required to be readily
   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
       42.Here, the failure to ensure that the accessible facilities were available
   and ready to be used by the plaintiff is a violation of the law.

   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
   Code § 51-53.)
       43.Plaintiff repleads and incorporates by reference, as if fully set forth
   again herein, the allegations contained in all prior paragraphs of this
   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
   that persons with disabilities are entitled to full and equal accommodations,


                                               
                                                
      Complaint
      
Case 5:18-cv-02653-PA-SHK Document 1 Filed 12/26/18 Page 9 of 10 Page ID #:9
      

    advantages, facilities, privileges, or services in all business establishment of
    every kind whatsoever within the jurisdiction of the State of California. Cal.
    Civ. Code §51(b).
        44.The Unruh Act provides that a violation of the ADA is a violation of the
    Unruh Act. Cal. Civ. Code, § 51(f).
        45.Defendants’ acts and omissions, as herein alleged, have violated the
    Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
    rights to full and equal use of the accommodations, advantages, facilities,
    privileges, or services offered.
       46.Because the violation of the Unruh Civil Rights Act resulted in difficulty,
   discomfort or embarrassment for the plaintiff, the defendants are also each
   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
   (c).)

             PRAYER:
             Wherefore, Plaintiff prays that this Court award damages and provide
   relief as follows:
           1.For injunctive relief, compelling Defendants to comply with the
   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
   plaintiff is not invoking section 55 of the California Civil Code and is not
   seeking injunctive relief under the Disabled Persons Act at all.
           2.Damages under the Unruh Civil Rights Act, which provides for actual
   damages and a statutory minimum of $4,000.







                                               
                                                
      Complaint
      
Case 5:18-cv-02653-PA-SHK Document 1 Filed 12/26/18 Page 10 of 10 Page ID #:10
       

         3.Reasonable attorney fees, litigation expenses and costs of suit, pursuant
     to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
  
     Dated: December 19, 2018         CENTER FOR DISABILITY ACCESS
  
  
                                        By:
                                      ____________________________________
                                            Chris Carson, Esq.
                                              Attorney for plaintiff
  
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


                                             
                                              
       Complaint
       
